IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                              October 22, 2008
                               No. 08-40084
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

LORENZO TORRES-KARACOSA

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 7:07-CR-863-ALL


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
     The Federal Public Defender appointed to represent Lorenzo Torres-
Karacosa has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967).     Torres-Karacosa has not
responded. Our independent review of the record and counsel’s brief discloses
no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 08-40084

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2